United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bronx, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1568
Issued: October 26, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 11, 2017 appellant filed a timely appeal from a March 17, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish a right ankle injury
due to a January 23, 2017 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The record provided the Board includes evidence received after OWCP issued its March 17, 2017 decision.
However, the Board is precluded from reviewing evidence that was not part of the record at the time OWCP issued
its final decision. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On January 31, 2017 appellant, then a 29-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that on January 23, 2017 she sustained a right ankle injury at
work. She indicated that she was walking on a concrete sidewalk when she twisted her right
ankle. Appellant stopped work on January 23, 2017.3
In a February 8, 2017 letter, OWCP requested that appellant submit additional evidence
in support of her claim, including a physician’s opinion supported by a medical explanation as to
how the reported January 23, 2017 employment incident caused or aggravated a medical
condition.
Appellant submitted an unsigned January 24, 2017 visit summary report regarding her
January 24, 2017 visit with Dr. Betsy Koickel, a Board-certified family practitioner at the
Northwell Health urgent care clinic. The report listed the reason for appellant’s visit to
Dr. Koickel as twisted ankle and the diagnosis as ankle arthralgia.
In a February 1, 2017 duty status report (Form CA-17), Dr. John Tsialas, an attending
Board-certified family practitioner, listed the date of injury as January 23, 2017 and the history
of injury as “twisted my ankle.” He listed clinical findings of swelling and pain in the lateral
aspect of her left ankle. Dr. Tsialas indicated that appellant was not able to perform her regular
work as a city carrier assistant. In a February 1, 2017 post injury evaluation form, he diagnosed
ankle sprain and checked a box marked “No work for (circle) 1/2/3 days,” but he did not indicate
the length of time appellant was unable to work. An unsigned February 1, 2017 visit summary
report indicated that appellant was seen by Dr. Tsialas on that date and listed the diagnosis as
ankle sprain, work-related injury.
In a February 6, 2017 postinjury evaluation form, Dr. Toral Parikh, an attending Boardcertified family practitioner, diagnosed ankle sprain and checked a box marked “No work for
(circle) 1/2/3 days,” but he did not indicate the length of time appellant could not work. An
unsigned February 6, 2017 visit summary report indicated that appellant was seen by Dr. Parikh
on that date for a work-related ankle sprain. It was noted that appellant was referred for
orthopedic evaluation.
In a February 27, 2017 attending physician’s report (Form CA-20), Dr. Richard N.
Weinstein, an attending Board-certified orthopedic surgeon, listed the date of injury as
January 23, 2017 and the history of injury as “twisted right lateral ankle [at] work.”4 He
diagnosed right lateral ankle sprain and checked a box marked “Yes” indicating that the
condition found was caused or aggravated by an employment activity. Dr. Weinstein found that

3

On the same form, appellant’s immediate supervisor noted that the employing establishment was controverting
her claim for a January 23, 2017 employment injury because she did not report the injury at the time of its alleged
occurrence.
4

In the findings portion of the report, Dr. Weinstein indicated that right ankle x-rays from an unspecified date
showed no fracture.

2

appellant was totally disabled from January 23, 2017 to the present and recommended that she
wear a controlled ankle motion walker boot and engage in physical therapy.5
In a March 17, 2017 decision, OWCP denied appellant’s claim for a work-related ankle
injury. Although appellant established that the January 23, 2017 employment incident -“walking on concrete” -- occurred as alleged and that a medical condition had been diagnosed,
she failed to establish that the diagnosed right ankle sprain was causally related to the accepted
work event.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.6 These are the essential elements of each
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged.8 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.9
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the

5

Appellant also submitted an administrative document indicating that Dr. Weinstein had referred her for physical
therapy on February 27, 2017.
6

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

7

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989). A traumatic injury refers to injury
caused by a specific event or incident or series of incidents occurring within a single workday or work shift whereas an
occupational disease refers to an injury produced by employment factors which occur or are present over a period
longer than a single workday or work shift. 20 C.F.R. § 10.5(q), (ee); Brady L. Fowler, 44 ECAB 343, 351 (1992).
8

Julie B. Hawkins, 38 ECAB 393 (1987).

9

John J. Carlone, 41 ECAB 354 (1989).

3

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.10
ANALYSIS
Appellant filed a traumatic injury claim alleging that on January 23, 2017 she twisted her
ankle while walking on a concrete sidewalk. In a March 17, 2017 decision, OWCP denied
appellant’s claim because the medical evidence failed to establish that her diagnosed right ankle
sprain was causally related to the accepted January 23, 2017 employment incident. The Board
finds that appellant did not meet her burden of proof to establish a right ankle injury due to the
January 23, 2017 employment incident.
On January 24, 2017 appellant was seen on an urgent care basis by Dr. Koickel. An
unsigned January 24, 2017 visit summary report listed the reason for the visit as twisted ankle
and contained the diagnosis of ankle arthralgia (pain). However, this report is of no probative
value regarding appellant’s claim for a January 23, 2017 work injury because it was not signed
by a physician as defined by FECA. The Board has held that a document not signed by a
physician as defined by FECA does not constitute medical evidence and has no probative value
regarding a given medical matter.11
In a February 1, 2017 duty status report, Dr. Tsialas, an attending physician, listed the
date of injury as January 23, 2017 and the history of injury as “twisted my ankle.” He listed
clinical findings and indicated that appellant was disabled from her regular job. This report is of
limited probative value with respect to establishing causal relationship between appellant’s
medical condition and the January 23, 2017 employment incident because Dr. Tsialas did not
provide a diagnosis or discuss the cause of her medical condition. The Board has held that
medical evidence which does not offer a clear opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship.12
In a February 1, 2017 postinjury evaluation form, Dr. Tsialas diagnosed ankle sprain and
checked a box marked “No work for (circle) 1/2/3 days” but did not indicate the length of time
appellant could not work. This report is of limited probative value on the main issue of the
present case because Dr. Tsialas did not identify a work-related cause for any period of
disability.13

10

See I.J., 59 ECAB 408 (2008); Donna Faye Cardwell, 41 ECAB 730 (1990).

11

R.R., Docket No. 17-0176 (issued July 21, 2017); Merton J. Sills, 39 ECAB 572, 575 (1988). Section
8101(2) of FECA provides that the term physician includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice under State law. 5 U.S.C.
§ 8101(2).
12

See Charles H. Tomaszewski, 39 ECAB 461 (1988).

13

See id. An unsigned February 1, 2017 visit summary report indicated that appellant was seen by Dr. Tsialas on
that date and listed the diagnoses of ankle sprain and work-related injury. However, this document is of no
probative value regarding appellant’s claim for a January 23, 2017 work injury because it also was not signed by a
physician as defined by FECA and does not constitute probative medical evidence. See supra note 11.

4

In a February 6, 2017 postinjury evaluation form, Dr. Parikh, an attending Board-certified
family practitioner, diagnosed ankle sprain and checked a box marked “No work for (circle)
1/2/3 days” but did not indicate the length of time appellant could not work. This report is of
limited probative value with respect to establishing a causal relationship between appellant’s
condition and the January 23, 2017 employment incident because Dr. Parikh provided no opinion
indicating a work-related cause for appellant’s disability.14
In a February 27, 2017 attending physician’s report, Dr. Weinstein listed the date of
injury as January 23, 2017 and the history of injury as “twisted right lateral ankle [at] work.”
Dr. Weinstein diagnosed right lateral ankle sprain and checked a box marked “Yes” indicating
the condition found was caused or aggravated by an employment activity. He found that
appellant was totally disabled from January 23, 2017 to the present.
The Board has held that when a physician’s opinion on causal relationship consists only of
checking “Yes” to a form question, without more by the way of medical rationale, that opinion has
little probative value and is insufficient to establish causal relationship.15 Appellant’s burden
includes the necessity of furnishing an affirmative opinion from a physician who supports his or
her conclusion with sound medical reasoning.16 As Dr. Weinstein did no more than check “Yes”
to a form question, his opinion on causal relationship is of little probative value and is insufficient
to discharge appellant’s burden of proof.17 He did not describe the January 23, 2017 employment
incident in any detail or explain in medical terms how it could have caused the diagnosed
condition. Dr. Weinstein’s report is of limited probative value in establishing a January 23, 2017
employment injury because he did not provide a rationalized medical opinion on causal
relationship.18
On appeal appellant argues that the medical evidence of record establishes her claim for a
January 23, 2017 employment injury, but the Board has explained why this evidence is insufficient
to establish her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

14

See supra note 12. An unsigned February 6, 2017 visit summary report indicated that appellant was seen by
Dr. Parikh on that date and listed the diagnoses of work-related injury and ankle sprain. This document is of no
probative value on the relevant issue of this case because it was not signed by a physician as defined by FECA and
does not constitute probative medical evidence. See supra note 11.
15

See D.D., 57 ECAB 734, 739 (2006); Deborah L. Beatty, 54 ECAB 340, 341 (2003).

16

Lillian M. Jones, 34 ECAB 379, 381 (1982).

17

See supra note 15.

18

C.M., Docket No. 14-88 (issued April 18, 2014) (finding that a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).

5

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a right ankle injury due to a January 23, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the March 17, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 26, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

